                         Case 1:21-cr-00217-PGG Document 55 Filed 06/23/21 Page 1 of 1

                                               FOLEY GRIFFIN, LLP
                                                       ATTORNEYS AT LAW

T H O M AS J. F OLEY                            666 OLD COUNTRY ROAD , STE . 305                         SUFFOLK COUNTY OFFICE
                                                                                                                   33 MAIN STREET
B RIA N J. G RIFFIN                              GARDEN CITY , NEW YORK 11530                       SOUTHAMPTON , NEW YORK 11968
D AN IEL W . RU SSO
                                                         (516) 741-1110                                             (631) 506-8170
----------------------------------
                                                       FAC . (516) 741-9171
KELLY GUTHY
CHRIS MCDONOUGH, SPECIAL COUNSEL                            --------------


                                                                       June 23, 2021

           VIA ECF
           United States District Court
           Southern District of New York
           The Honorable Paul G. Gardephe
           Daniel Patrick Moynihan
           United States Courthouse
           500 Pearl St.
           New York, NY 10007-1312

                      RE:        United States v. Stuart Finkelstein
                                 1:21-cr-00217-PGG

           Dear Judge Gardephe,

                 Please allow this letter to serve as a follow up to our phone conference held on June 22,
           2021 wherein the Court disqualified my representation of Mr. Stuart Finkelstein at trial.

                   We have spoken with Mr. Finkelstein and forwarded him the CJA application. After
           conversations with family, he has decided to hire private counsel. Your Honor indicated the
           Court would give him 30 days for same. As such, please allow this letter to serve as our request
           to adjourn the phone conference scheduled for July 2, 2021.

                  Should the Court require any further information, please do not hesitate to contact the
           undersigned.


                                                                       Very truly yours,

                                                                       Brian J. Griffin, Esq.

                                                                       Foley Griffin, LLP.
                                                                       By: Brian J. Griffin, Esq.


           cc: United States Attorney’s Office
           Attn: AUSA Rushmi Bhaskaran
